ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE

The Indiana Supreme Court Disciplinary Commission filed a verified complaint against Respondent on May 1, 2006, and on June 30, 2006, Respondent filed an “Affidavit of Consent to Discipline,” admitting the charges in the complaint and consenting to discipline by this Court. The Court finds that the Respondent engaged in pro*969fessional misconduct and imposes discipline on Respondent.
Facts: On August 18, 2004, Respondent was convicted on a guilty plea of battery as a Class A misdemeanor. The victim, Respondent’s wife, suffered a laceration to her head. It appears that Respondent’s conduct was not related to his practice of law, and he has taken responsibility for his conduct in pleading guilty and in consenting to discipline by this Court. The Court notes that Respondent filed a retirement affidavit on March 13, 2006, and is no longer practicing law.
Violation: The Court finds that Respondent violated Professional Conduct Rule 8.4(b): Commission of a criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer.
Discipline: Although a period of suspension is generally imposed in cases involving similar misconduct, see In re Moore, 665 N.E.2d 40 (Ind.1996); In re McClure, 652 N.E.2d 863 (Ind.1995); In re Walker, 597 N.E.2d 1271, amended, 601 N.E.2d 327 (Ind.1992), such a sanction would have no practical effect in the current case because Respondent is no longer practicing law. The Court therefore imposes a public reprimand on Respondent for his professional misconduct. The costs of this proceeding are assessed against Respondent.
The hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to give notice of this order to the hearing officer, to the parties, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.